DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application is a continuation-in-part of US Patent Application No. 15/557,006 which has a filing date of 9/8/2017. However, the parent application does not provide support for the subject matter of the independent claim – specifically, it does not provide support for the entirety of the limitation recited on lines 7-15; therefore, none of the claims of the present application receive the priority date of the parent application. Accordingly, the priority date of all claims of the present application is the date of filing of the present application: 7/3/2019.

Specification
The amendment filed 1/5/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment 
Para [0047] has been amended to replace the material “Elastollan” with the material “thermoplastic polyurethane (TPU)”. Although ELASTOLLAN is a type of TPU, this amendment broadens the Specification such that it now provides for all TPU, and thus constitutes new matter because the original specification did not support all TPU (it only supported ELASTOLLAN). It appears that this amendment was made in an attempt to satisfy the requirement that the trademark ELASTOLLAN be accompanied by its generic terminology; however, in that attempt, it introduces new matter.
Para [0048] has been amended to recite “clear (transparent, or translucent) material” instead of “clear (e.g., transparent, translucent, and/or the like) material”. This amendment narrows what constitutes a clear material, and thus constitutes new matter because the original specification did not support only this more narrow interpretation of what can be constituted a clear material. 
Para [0095] has been amended to replace the listing of “BASF [TM] Elastollan 1154D” with “polyether-based grade thermoplastic polyurethane (TPU), such as Elastollan® 1154D sold by BASF Corp.”, to replace the listing of “Teknor [TM] Apex 3301-65” with “flexible PVC, such as Apex® 3301-65 sold by Teknor Apex Co.” and to replace “Lubrizol [TM] TecoFlex EG-80A” with “polyether-based TPU plastics such as TecoFlex® EG-80A sold by Lubrizol Advanced Materials, Inc.”. Although ELASTOLLAN is a type of TPU, APEX 3301-65 is a type of flexible PVC, and TECOFLEX EG-80A is a type of polyether-based TPU plastic, these amendments broaden the Specification such that it now provides for all TPU, all flexible PVC and all polyether-based TPU plastics, and 
Para [0095] has also been amended to recite “Other materials suitable TPU plastics for the inner sheath”. Besides being grammatically incorrect (as set forth in the objection below), this amendment broadens the Specification such that it now provides for all TPU plastics, not just those that were disclosed in the original specification, and thus constitutes new matter because the original specification did not support all TPU plastics
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: Para [0095] has been amended to recite “Other materials suitable TPU plastics for the inner sheath include […]” in lines 15-16; this amendment is grammatically incorrect.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  The phrase “the inner sheath material” should be amended to recite “the material of the inner sheath” to match the language used in claim 1.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The phrase “the outer sheath material” should be amended to recite “the material of the outer sheath” to match the language used in claims 1 and 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to replace “BASF [TM] Elastollan 1154D or similar” with “thermoplastic polyurethane (TPU)”. This amendment constitutes new matter because the claim now requires that the inner sheath material can comprise any TPU, not just the type of TPU supported by the original disclosure. Since the original 
Claim 10 is rejected due to its dependence on claim 9. Additionally, claim 10 has been amended to set forth that the TPU of claim 9 comprises one or more materials selected from the previously recited ELASTOLLAN 1164D, PELLATHANE 2363-55D or PEBAX 6333 or newly recited ELASTOLLAN 1154D. Although the two types of ELASTOLLAN and the PELLATHANE are types of TPU, PEBAX 6333 is not a type of TPU nor does the original disclosure support the combination of a TPU with PEBAX 6333. Since the original disclosure does not support the inner sheath comprising both TPU and PEBAX 6333, this amendment constitutes new matter.
Claim 11 has been amended to replace “Teknor [TM] Apex 3301-65 or similar” with “one or more materials selected from the group consisting of flexible polyvinyl chloride (PVC), di-ethylhexyl phthalate-free (non-DEHP) PVC, and thermoplastic polyurethane (TPU)”. This amendment constitutes new matter because the claim now requires that the outer sheath can be comprise any flexible PVC, not just the type of flexible PVC supported by the original disclosure. Additionally, this amendment also constitutes new matter because the claim now requires that the outer sheath can comprise TPU, but this is not supported by the original disclosure (see Para 95 for example). Since the original disclosure does not support the outer sheath material comprising any and all types of flexible PVC or TPU, this amendment constitutes new matter.
Claim 12 is rejected due to its dependence on claim 11. Additionally, claim 12 has been amended to set forth that the outer sheath material of claim 11 comprises one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosiello et al. (PG PUB 2007/0142773) in view of Guo et al. (PG PUB 2018/0243531).
Re claim 1, Rosiello discloses a tubal segment 102/200 (Fig 1/2; all reference numbers cited herein refer to Fig 2 unless otherwise indicated) for an infusion system, comprising: an inner sheath 208 having an inner wall (as seen in Fig 2) forming a passageway 210 for an infusion fluid; an outer sheath 202 disposed on the inner sheath 
Rosiello does not explicitly disclose that the outer sheath comprises a resilient material which is softer, more pliable and less rigid than a material of which the inner sheath comprises. 
Guo, however, teaches a tubal segment 12 (Fig 1) comprising an inner sheath 26 (Fig 5) and an outer sheath 40 (Fig 5; which comprises matrix material 30) wherein the outer sheath comprises a resilient material which is softer, more pliable, and less rigid 
Re claim 2, Rosiello/Guo disclose that the shape deforming force comprises a bending force (Para 12 of Rosiello, “non-kinking”; Para 6 of Guo, “kink”; it is noted that a kink by definition is a bend or twist – thus, a result of a bending force).
Re claim 4, Rosiello/Guo disclose that the shape deforming force comprises a kink producing force (Para 12 of Rosiello, “non-kinking”; Para 6 of Guo, “kink”).
Re claim 6, Rosiello/Guo disclose that the shape deforming force comprises a twisting force (Para 12 of Rosiello, “non-kinking”; Para 6 of Guo, “kink”; it is noted that a kink be definition is a bend or twist – thus, a result of a twisting force).
Re claim 7, Rosiello/Guo disclose that the ratio of the thickness of the material of the outer sheath is between 3.9 and 1.3 times the thickness of the material of the inner sheath (Table 1 of Para 139 of Rosiello – an inner sheath thickness of 0.063” and an outer sheath thickness of 0.094” results in a ratio of 1.5).
Re claim 8, Rosiello/Guo disclose all the claimed features except that the thickness of the material of the inner sheath is approximately 0.15 mm and the It is noted that this claim is also rejected with art below.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosiello et al. (PG PUB 2007/0142773)/Guo et al. (PG PUB 2018/0243531) in view of Geraghty et al. (PG PUB 2016/0296719).
Re claim 3, Rosiello/Guo disclose all the claimed features except that the shape deforming force comprises a stretching force. Geraghty, however, teaches a tubal segment 30 (Fig 1) that autonomously recovers and rebounds following removal of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosiello et al. (PG PUB 2007/0142773)/Guo et al. (PG PUB 2018/0243531) in view of Kolobow (US Pat 5,429,127).
Re claim 5, Rosiello/Guo disclose all the claimed features except that the shape deforming force comprises a crushing force. Kolobow, however, teaches a tubal segment 40 (Fig 8) that autonomously recovers and rebounds following removal of a crushing force therefrom (Col 4, Lines 65-68) for the purpose of ensuring that the tubal segment is not permanently occluded (Col 9, Lines 34-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as made to modify Rosiello/Guo to include the tubal segment such that it autonomously recovers and rebounds following removal of a crushing force therefrom, as taught by Kolobow, for the purpose of ensuring that the tubal segment is not permanently occluded (Col 9, Lines 34-39).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosiello et al. (PG PUB 2007/0142773)/Guo et al. (PG PUB 2018/0243531) in view of Dittman et al. (PG PUB 2004/0220549).
Re claim 8, Rosiello/Guo disclose all the claimed features except that the thickness of the material of the inner sheath is approximately 0.15 mm and the thickness of the material of the outer sheath is approximately 0.39 mm. Dittman, however, teaches a tube segment 30 (Fig 1) comprising an inner sheath 32 (Fig 4) with a thickness of approximately 0.15 mm (0.005 inch = 0.127 mm, Para 33; it is noted that 0.127 mm is considered “approximately 0.15 mm” since the term “approximately” has not been defined in the Specification) and an outer sheath 31 (Fig 4)  with a thickness of approximately 0.39 mm (0.01 inch = 0.254 mm, Para 33; it is noted that 0.254 mm is considered “approximately 0.39 mm” since the term “approximately” has not been defined in the Specification) for the purpose of providing a tube segment that is flexible and kink-resistant (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rosiello/Guo to include the inner sheath with a thickness of approximately 0.15 mm and the outer sheath with a thickness of approximately 0.39 mm, as taught by Dittman, for the purpose of providing a tube segment that is flexible and kink-resistant (Para 3).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosiello et al. (PG PUB 2007/0142773)/Guo et al. (PG PUB 2018/0243531) in view of Neidert et al. (PG PUB 2009/0264862).
Re claims 9 and 10, Rosiello/Guo disclose all the claimed features except that the inner sheath material comprises thermoplastic polyurethane (TPU) (as required by claim 9) and further that the material of the inner sheath comprises one or more materials selected from the group consisting of Elastollan® 1154D sold by BASF Corp., Elastollan® 1164D sold by BASF Corp., Pellethane® 2363-55D sold by Lubrizol .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosiello et al. (PG PUB 2007/0142773)/Guo et al. (PG PUB 2018/0243531) in view of Panian (PG PUB 2019/0307985).
Re claims 11 and 12, Rosiello/Guo disclose all the claimed features except that the outer sheath comprises one or more materials selected from the group consisting of flexible polyvinyl chloride (PVC), di-ethylhexyl phthalate-free (non-DEFIP) PVC, and thermoplastic polyurethane (TPU) (as required by claim 11) and that the outer sheath material comprises one or more materials selected from the group consisting of Apex® 3301-65 sold by Teknor Apex Co., TecoFlex® EG-80A sold by Lubrizol Advanced Materials. Inc., Pebax® 2533 sold by Arkema Specialty Amides, and Pebax® 3533 sold by Arkema Specialty Amides (as required by claim 12). Panian, however, teaches a tubal segment having an outer sheath comprising TecoFlex® EG-80A (a known flexible PVC) (Para 131) for the purpose of providing variable flexibility (Para 131). Therefore it .

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Although the rejections set forth above are not the same as those set forth in the previous rejections (which used Guo as modified by Dittman as the primary basis for rejection), some of the arguments filed do appear to pertain to the present rejections.
Regarding Applicant’s argument that the Guo, Dittman, Geraghty and Kolobow devices are directed to catheters and endotracheal tubes, not IV infusion lines, the Examiner notes that the invention as presently claimed does not require an IV infusion line; rather, the present claims are only directed to a “tubal segment for an infusion system”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Regarding Applicant’s argument directed to the metal components of Guo and Dittman, the Examiner notes that this argument is moot in view of the present rejections that only use Guo to teach materials of the sheaths and Dittman to teach thicknesses of the sheaths.
 Regarding Applicant’s argument directed to Estlin and Horn are moot in view of the present rejections that do not use these references.
Regarding Applicant’s arguments directed to Rosiello, the Examiner notes that these arguments are moot in view of the present rejections that set forth that Guo is only used to modify the materials of the inner and outer sheaths of Rosiello; no other structural changes or modifications are made by Guo to Rosiello. Similarly, Dittman is only used to modify the thickness of the inner and outer sheaths of Rosiello; no other structural changes or modifications are mad by Dittman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783